                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION


RICHARD ALLAN SMITH                                                                     PLAINTIFF


v.                                 No: 3:19-cv-00143 DPM-PSH


MARTY BOYD, et al.                                                                    DEFENDANTS

                                               ORDER

        Having reviewed Plaintiff Richard Allan Smith’s amended complaint (Doc. No. 5) for

screening purposes,1 it appears that service is appropriate with respect to Smith’s Eighth

Amendment conditions-of-confinement claims against defendants Keith Bowers, Marty Boyd, T.

Raymond, and Keith Harrell.         The Clerk of the Court shall prepare summonses for these

defendants, and the United States Marshal is hereby directed to serve a copy of the amended

complaint (Doc. No. 5) and summons on defendants without prepayment of fees and costs or

security therefor. Service should be attempted through the Craighead County Sheriff’s Office, 901

Willett Road, Jonesboro, Arkansas 72401.2

        IT IS SO ORDERED this 17th day of July, 2019.




                                                        UNITED STATES MAGISTRATE JUDGE




        1
         The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a).
        2
          If any of the Defendants are no longer County employees, the individual responding to service
must file a SEALED Statement providing the unserved Defendant’s last known private mailing address.
